Citation Nr: 0123188	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1978 through 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a "nervous 
condition".  The veteran expressed his disagreement with 
this decision in a Notice of Disagreement (NOD) filed in 
April 1997.  A Statement of the Case (SOC) was issued in 
August 1997 and the veteran perfected his appeal in September 
1997.

In July 1999, the Board remanded this case for the purpose of 
providing the veteran a hearing.  In October 1999, a hearing 
was held before the undersigned, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).

Thereafter, in a February 2000 decision, the Board found that 
new and material evidence, sufficient to reopen the veteran's 
claim, had been received.  Thus, the veteran's claim for 
service connection for an acquired psychiatric disorder was 
reopened.  However, the Board denied the claim as not well 
grounded because there was no nexus linking the veteran's 
current condition to his military service.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (Court).  In an order dated 
February 28, 2001, the Court remanded the case to the Board 
for consideration of the Veterans Claims Assistance Act, 
(VCAA) 38 U.S.C.A. § 5100 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)), which was signed in to law subsequent to the 
Board's February 2000 decision.  The Board notes that 
regulations have been promulgated implementing the VCAA.  See 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

A review of the veteran's service medical records shows that 
in August 1979, he was diagnosed as having a personality 
disorder after presenting himself for treatment at a local 
mental health center.  The veteran presented himself for 
examination upon the recommendation of his lieutenant.  The 
lieutenant's recommendation arose from changes he had 
observed in the veteran's behavior, such as poor job 
performance.  The examiner noted that the veteran exhibited 
the following symptoms: decompensation of defenses; evidence 
of ego disorganization; disordered, unusual, and 
unconventional thinking; delusions and grandiose ideas; 
excessive fears; suspicion and distrust of others.

Beginning in September 1979, the veteran was evaluated and 
treated at the mental health center at Elemendorf Airforce 
Base.  The veteran was diagnosed as suffering from 
schizotypal personality disorder and discharge was 
recommended.  In April 1980, the veteran was discharged from 
service due to his diagnosed personality disorder.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c) (2000).  
The law is clear that a personality disorder is not a 
disability for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. § 3.303(c), 4.9, 4.127 
(2000).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
aff'd, 110 F.3d 56 (Fed. Cir. 1997) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder is a valid 
exercise of the authority granted to the Secretary of 
Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

Although the veteran's in-service diagnosis was personality 
disorder, the post service medical records associated with 
the claims file show that the veteran's current diagnoses are 
major depression, chronic and recurrent; anxiety disorder; 
personality disorder, secondary to closed head injury; and 
post traumatic stress disorder, secondary to head injury.  
The first diagnosis of an acquired psychiatric disorder 
occurred in 1991, more than 10 years after the veteran's 
discharge from service; there is no objective evidence 
showing that the veteran had an acquired psychiatric disorder 
prior to that time.  The medical evidence indicates that he 
began receiving psychiatric treatment in 1990.  In fact, 
these records suggest that the veteran's psychiatric 
disorders are related to a closed head injury he sustained in 
1988.

The Board believes that these records, including the service 
medical records, raise several questions regarding the 
veteran's condition.  The records seem to suggest a possible 
link between the symptoms he exhibited during service and the 
psychiatric symptoms he began exhibiting in 1990, or that the 
symptoms shown during service may have been the onset of his 
later-shown acquired psychiatric disability.  However, it is 
also possible that the veteran's current psychiatric 
disability resulted entirely from the head injury he 
sustained in 1988.  In view of this medical evidence, the 
Board feels additional development should be undertaken to 
explore any potential link between the veteran's current 
psychiatric disability and service, before it renders a final 
determination.

In order for the RO to properly evaluate the veteran's claim, 
the Board believes an opinion concerning the etiology of the 
veteran's current psychiatric condition should be obtained 
and associated with the claims file.  Thereafter, the claim 
should be re-evaluated and a determination entered as to 
whether service connection is warranted.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  Among 
other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Also, as noted earlier, regulations 
implementing the VCAA have been promulgated.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the necessary 
authorizations from the veteran to 
associate with the claims file copies of 
the medical records pertaining to 
psychiatric care he has received since 
November 1999 to the present.

2.  The RO should schedule the veteran for 
a psychiatric examination.  All tests 
deemed necessary by the examiner must be 
conducted.  The report from this 
examination should include an opinion as 
to the veteran's current diagnosis and the 
time of onset of any acquired psychiatric 
disorder shown.

The examiner is requested to render 
an opinion as to whether it is likely, at 
least as likely as not, or unlikely that 
psychiatric symptoms exhibited by the 
veteran in service represented early 
symptoms of the veteran's current acquired 
psychiatric disorder.

The examiner should render an opinion 
as to whether it is likely, unlikely or at 
least as likely as not that the head 
injury the veteran sustained in 1988 was 
the cause of the psychiatric symptoms that 
surfaced in 1990 and 1991.

The clinical findings and reasoning, 
which form the basis of the opinions 
requested, should be clearly set forth.  
In the event that the examiner finds that 
the veteran does not have a psychiatric 
disorder, he or she should reconcile that 
conclusion with that of other physicians 
who may have differed with that opinion.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in order 
that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the effect 
that this record review took place should 
be included in the examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the 
applicable implementing regulation are 
fully complied with and satisfied.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




